tcmemo_2012_76 united_states tax_court karen lee carlson petitioner v commissioner of internal revenue respondent docket no 10633-10l filed date karen lee carlson pro_se amy b ulmer for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determinations sustaining the filing of a federal_tax_lien with respect to petitioner’s federal_income_tax liabilities for and and sustaining a proposed levy to collect these taxes findings_of_fact petitioner resided in oregon when she filed her petition for the tax_year sec_2001 through she received income as reported by third-party payers to the internal_revenue_service irs in these aggregate amounts year amount dollar_figure big_number big_number big_number petitioner failed to file federal_income_tax returns for these years after preparing substitutes for returns on petitioner’s behalf respondent mailed her separate notices of deficiency for each of the year sec_2001 through these notices were returned to respondent as not deliverable as addressed unable to forward on date respondent assessed petitioner’ sec_2002 income_tax plus additions to tax and accrued interest on date he assessed 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioner’s income taxes for and plus additions to tax and accrued interest petitioner failed to pay the assessed amounts on date respondent mailed to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing on date respondent filed a notice_of_federal_tax_lien nftl with respect to petitioner’s liabilities for taxable_year sec_2001 through on september 2petitioner’s underlying tax_liabilities exclusive of additions to tax and accrued interest for tax_year sec_2001 through are as follows year deficiency dollar_figure big_number big_number big_number the additions to tax assessed against petitioner were as follows year sec_6651 sec_6651 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number sec_6654 dollar_figure big_number big_number respondent mailed to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioner timely submitted two forms request for a collection_due_process or equivalent_hearing regarding the nftl and the notice_of_intent_to_levy on these forms the only stated reason for disagreeing with the proposed collection actions was income figures inaccurate on these forms petitioner did not indicate a desire to raise collection alternatives or a spousal defense by letter to petitioner dated date respondent’s settlement officer scheduled a telephone hearing for date and requested that petitioner mail any documents that she wanted to have considered at least days before the conference this letter also requested that petitioner provide income_tax returns for the tax_year sec_2001 through the letter explained that for the settlement officer to consider collection alternatives petitioner had to provide tax returns for and proof of estimated_tax payments for tax_year and a completed form 433-a collection information statement for wage earners and self-employed individuals with supporting documentation petitioner provided no documents to the settlement officer in response to this letter during the telephone conference on march petitioner’s representative who is also petitioner’s husband charles allen harman spoke on behalf of petitioner who did not participate in the call according to the settlement officer’s log mr harman initially asserted that the information returns submitted by third-party payers with respect to petitioner were invalid after the settlement officer advised him that petitioner should provide corrected information statements mr harman raised frivolous arguments that petitioner was not a taxpayer and that her reported income was not in fact income after advising mr harman that she was unable to help because petitioner had not provided the requested documents and was not in compliance with filing_requirements the settlement officer terminated the telephone call on date the settlement officer issued a notice_of_determination concerning collection action s under sec_6320 and or notice sustaining the notice_of_federal_tax_lien filing and proposed levy action the notice indicates that although petitioner had challenged her underlying liability she had failed to provide requested information to show the correct amount of her income the notice states that the settlement officer verified that all applicable laws regulations and administrative procedures had been followed in connection with the assessments and proposed collection of the taxes at issue on balance the proposed collection by nftl and levy was no more intrusive than necessary petitioner had not raised any valid challenge to the collection action contemplated petitioner had not suggested any collection alternative and the settlement officer had not had any prior involvement with respect to petitioner’s income_tax liabilities for the years at issue petitioner timely petitioned this court seeking review of the determination to proceed with the proposed collection actions the petition disputes that mr harman raised frivolous arguments during the telephone conference and asserts that the settlement officer failed to provide adequate information about what documentation was needed to correct the third-party payer information reports and prematurely terminated the telephone conference without giving mr harman adequate opportunity to respond to the settlement officer’s concerns in particular according to the petition the premature termination of the telephone conference denied mr harman the opportunity to reply that the figures assessed as taxes owed appeared to be the total of all monies or other compensation received by ms carlson as private sector receipts for the periods in question the petition also asserts that the irs followed improper procedures by making an actual levy eight days after issuing the notice_of_intent_to_levy the petition asserts no error with respect to the additions to tax for failure to timely file failure to timely pay and failure to pay estimated_tax under sec_6651 and and sec_6654 for the years at issue opinion respondent concedes that because petitioner had no prior opportunity to dispute her underlying liabilities she is entitled to do so in this proceeding see 130_tc_44 we review petitioner’s underlying liabilities de novo see 114_tc_604 other issues we review for abuse_of_discretion see id pincite the burden_of_proof is upon petitioner to show error in respondent’s determination as to her underlying liabilities see rule a in challenging her underlying liabilities in this proceeding as in the administrative proceedings below petitioner has raised only frivolous and groundless arguments prominent among these frivolous arguments is that because she resided in washington or oregon during the years at issue she did not live in the united_states and so is not subject_to u s taxation see 170_f3d_691 7th cir imposing a sanction for filing a frivolous appeal that asserted that only residents of washington d c and other federal 3petitioner does not contend and the record does not suggest that the burden_of_proof as to any factual issue should shift to respondent pursuant to sec_7491 enclaves are citizens of the united_states subject_to federal tax laws similarly lacking even colorable merit are petitioner’s remaining arguments including her argument that only gain from the sale of capital assets and property described under sec_1231 constitutes taxable_income that her income is not taxable because she is not incorporated and that her wages are not taxable because the third-party information returns did not correctly apply the definition of wages and employment as defined in sec_3121 and b see lindberg v commissioner tcmemo_2010_67 sustaining sec_6702 frivolous-return penalty for reporting zero wages on basis that form_w-2 wage and tax statement did not correctly apply definition of wages under sec_3401 and sec_3121 sec_6201 provides that if in any court_proceeding a taxpayer fully cooperates with the commissioner and raises a reasonable dispute with respect to an information_return the commissioner has the burden of producing reasonable and probative evidence to verify the information_return although some of petitioner’s assertions might be construed as attacking the validity of the third- party information returns on which respondent predicated his assessments she has not raised a reasonable dispute regarding the information returns she has not disputed any specific item_of_income determined by respondent nor has she denied receiving compensation during the years at issue to the contrary her petition acknowledges receiving monies or other compensation as private sector receipts for the periods in question and in her pretrial memorandum she states that she worked for private company and received private sector receipts petitioner has not asserted or shown that the correct amounts of her taxable_income differ from the amounts shown on the third-party information returns upon which respondent’s determinations are predicated the petition contains no specific allegations or supporting facts regarding the sec_6651 and and additions to tax petitioner’s frivolous and groundless arguments at trial and on brief similarly do not raise any legitimate issue or defense regarding these additions to tax we deem petitioner to have conceded the sec_6651 and and additions to tax and hold that respondent has no burden of production under sec_7491 with respect to them see 123_tc_213 118_tc_358 petitioner suggests that the settlement officer abused her discretion by terminating the telephone conference prematurely the administrative record reflects that the settlement officer terminated the telephone conference after mr harman persisted in making only frivolous arguments we are not persuaded that the settlement officer abused her discretion in this regard in any event because petitioner has raised no colorable claim in this proceeding we do not believe it is necessary productive or appropriate to remand this case to respondent’s appeals_office for any additional hearing see 117_tc_183 petitioner has asserted that respondent prematurely levied upon her property eight or nine days after issuing the notice_of_intent_to_levy but respondent’s records show that respondent has not yet made any levy upon petitioner’s property petitioner has offered no collection alternatives and asserted no spousal defenses from our review of the record we are satisfied that respondent has satisfied the requirements of sec_6320 and sec_6330 consequently we shall sustain respondent’s determinations sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceedings is frivolous or groundless respondent ha sec_4it appears that petitioner has confused the letter issued eight days after the notice_of_intent_to_levy with notice of an actual levy not asked that we impose a sec_6673 penalty we strongly warn petitioner that she may be subject_to a sec_6673 penalty even upon the court’s own motion if she persists in maintaining proceedings in this court primarily for delay or continues to press frivolous arguments to reflect the foregoing decision will be entered for respondent
